Citation Nr: 1741188	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-34 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to February 1973.  The Veteran was awarded the Vietnam Service Medal with two bronze service stars, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and denied an increased rating for service-connected diabetes mellitus, type II.

In May 2017, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a Travel Board Hearing in Waco, Texas.  A copy of the transcript has been associated with the electronic claims file.

In a July 2010 rating decision, the AOJ granted service connection for PTSD, evaluated as 50 percent and denied an increased rating for service-connected diabetes mellitus, type II, evaluated as 20 percent disabling.  In February 2011, the Veteran filed an Application for Increased Compensation Based on Unemployability.  Additional treatment records were also associated with the claims file during the appeal period.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).  As such, the Board has recharacterized the claim for an increased rating for PTSD as a claim for an increased initial rating for PTSD.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that the symptoms associated with his service-connected PTSD and diabetes mellitus, type II are greater than are reflected by the currently assigned disability ratings.  The Veteran last underwent a VA examination to determine the severity of both conditions in October 2015.  However, VA treatment records and the Veteran's May 2017 testimony before the Board, indicate that the conditions may have worsened since the last VA examination.

In light of the specific assertions of worsening since the last VA examination, a VA psychiatric examination and diabetes mellitus, type II examination should be obtained to assist in determining the severity of the service-connected conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the issues of an increased initial rating for PTSD and an increased rating for service-connected diabetes mellitus type II, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to a TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.	Associate the Veteran's VA treatment records since May 2017 with the electronic claims file.

2.	After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination, to assess the current nature and severity of the service-connected PTSD.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.

3.  Schedule the Veteran for a VA diabetes mellitus examination to address the current nature and severity of the service-connected diabetes mellitus, type II.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically comment on whether the Veteran's diabetes mellitus, type II requires a regulation of his activities and express an opinion as to the impact of the Veteran's diabetes mellitus, type II upon his ability to obtain substantially gainful employment.

4.	After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the claims for an increased initial rating for PTSD, increased rating for diabetes mellitus, type II, and TDIU in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




